                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-04531-RSWL-MAA                                           Date: June 24, 2021
Title:      James Smith v. Ron Broomfield, Warden


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Muñoz                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order re: Filing of Petition

                                               Background

        On June 1, 2021, the Court received and filed Petitioner James Smith’s (“Petitioner”) pro se
petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Petition”). (Pet., ECF No. 1.) The
Petition alleges one ground for federal habeas relief, claiming as follows: “Petitioner is being denied
his liberty interest right from being subjected [to] a term of imprisonment that is disproportionate to
his individual culpability amounting to cruel and unusual punishment in violation of the Eighth and
Fourteenth Amendment[s] secured to him under the United States Constitution.” (Id. at 5.)1

        Petitioner was convicted of first-degree murder in 1989 and sentenced to a term of twenty-
five years to life in prison. (Pet. 2.)2 In July 2017, after a holding a youth offender parole hearing,
the State of California Board of Parole Hearings (“Parole Board”) denied Petitioner release on parole
for a period of five years. (See id. at 32–145 (July 27, 2017 Parole Hr’g Tr.).) Petitioner then
unsuccessfully challenged this parole denial in state habeas proceedings. On February 26, 2018, the

1
  Pinpoint citations in this Order refer to the page numbers appearing in the ECF-generated headers
of the cited documents.
2
  The Court takes judicial notice of the state court proceedings relating to the instant Petition. See
Fed. R. Evid. 201(b)(2) (“The court may judicially notice a fact that is not subject to reasonable
dispute because it . . . can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.”); Harris v. County of Orange, 682 F.3d 1126, 1131–32 (9th Cir. 2012)
(court may take judicial notice of “documents on file in federal or state courts”); Smith v. Duncan,
297 F.3d 809, 815 (9th Cir. 2001) (taking judicial notice of “relevant state court documents” because
they “have a direct relationship to” federal habeas proceedings), overruled on other grounds by Pace
v. DiGuglielmo, 544 U.S. 408, 418 (2005).


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-04531-RSWL-MAA                                        Date: June 24, 2021
Title:     James Smith v. Ron Broomfield, Warden

Los Angeles County Superior Court denied Petitioner’s habeas petition. (Id. at 160–70.) The
California Court of Appeal denied habeas relief on May 11, 2018. (Id. at 171.) On August 10, 2018,
the Court of Appeal denied a second petition which it construed as “substantially identical” to the
petition the Court denied on May 11, 2018. (Id. at 172.) On March 30, 2021, the California
Supreme Court denied Petitioner’s habeas petition. (Id. at 173.)

        It is unclear whether the instant Petition challenges (1) the Parole Board’s 2017 denial of
parole, (2) Petitioner’s 1989 conviction and sentence, or (3) both the 2017 parole denial and the 1989
criminal judgment. On the portion of the Petition which requires Petitioner to check a box stating
whether the Petition concerns (1) “a conviction and sentence[,]” (2) “prison discipline[,]” (3) “a
parole problem[,]” or (4) “Other[,]” Petitioner checked the box stating “Other” and typed in
“Disproportionate Term of Incarceration.” (Pet. 2.) Petitioner’s legal arguments also do not clarify
whether he is challenging the 2017 parole denial, the 1989 judgment, or both. (See id. at 5–28.)
Accordingly, the Court needs further information from Petitioner before this action may proceed.

       In the event that Petitioner is challenging his 1989 criminal judgment, the Petition appears to
be unexhausted. The Court ORDERS Petitioner to file a response (1) clarifying whether he is
challenging his 1989 judgment and (2) if so, responding to the exhaustion issue, by no later than
July 26, 2021.

                                              Discussion

       Setting aside the question of whether the Petition presents cognizable grounds for federal
habeas relief, the Petition appears to be either wholly unexhausted or “mixed” because Petitioner has
not exhausted any claims challenging his 1989 judgment of conviction.

        A state prisoner must exhaust his state court remedies before a federal court may consider
granting habeas corpus relief. See 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838,
842 (1999). To satisfy the exhaustion requirement, a habeas petitioner must fairly present his federal
claims in the state courts “in order to give the State the opportunity to pass upon and correct alleged
violations of its prisoners’ federal rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995) (citation and
quotation marks omitted). For a petitioner in California state custody, this generally means that the
petitioner must have fairly presented his federal claims to the California Supreme Court. See
O’Sullivan, 526 U.S. at 845 (interpreting 28 U.S.C. § 2254(c)); see also Gatlin v. Madding, 189 F.3d
882, 888 (9th Cir. 1999) (applying O’Sullivan to California). A claim has been fairly presented if


CV-90 (03/15)                          Civil Minutes – General                           Page 2 of 4
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-04531-RSWL-MAA                                         Date: June 24, 2021
Title:      James Smith v. Ron Broomfield, Warden

the petitioner presents “both the operative facts and the federal legal theory on which his claim is
based.” Davis v. Silva, 511 F.3d 1005, 1009 (9th Cir. 2008) (citation and quotation marks omitted);
accord Gray v. Netherland, 518 U.S. 152, 162–63 (1996). The Court may raise exhaustion issues
sua sponte and may summarily dismiss a petition without prejudice on exhaustion grounds. See
Stone v. San Francisco, 968 F.2d 850, 855–56 (9th Cir. 1992); Cartwright v. Cupp, 650 F.2d 1103,
1104 (9th Cir. 1981). Moreover, “a district court must dismiss habeas petitions containing both
unexhausted and exhausted claims.” Rose v. Lundy, 455 U.S. 509, 522 (1982).

        Here, to the extent Petitioner challenges his 1989 judgment—as opposed to the Parole
Board’s 2017 parole denial—the Petition appears to be unexhausted on its face. Petitioner states that
he did not appeal his judgment of conviction to the California Court of Appeal or file a petition for
review in the California Supreme Court, and also states that he has not filed any habeas petitions in
state court related to this judgment of conviction. (Pet. 2–3.) Petitioner must fairly present his
claims to the state’s highest court before he may maintain a suit in this federal district court. See
Gatlin, 189 F.3d at 888. Because any claims challenging the 1989 judgment are unexhausted, the
Petition appears to be subject to summary dismissal without prejudice. See 28 U.S.C.
§ 2254(b)(1)(A).

       Before the Court recommends dismissal of the action, the Court will afford Petitioner an
opportunity to respond. Petitioner is ORDERED to show cause why the Court should not
recommend dismissal of the Petition for failure to exhaust claims in state court. Petitioner shall
respond to this Order to Show Cause in writing by no later than July 26, 2021. Petitioner may
discharge the Order to Show Cause by filing one of the following three documents:

         (1) Notice of Withdrawal. Pursuant to Federal Rule of Civil Procedure 15(a)(1), Petitioner
             may voluntarily amend his Petition to remove the unexhausted claims. Petitioner may
             effect this amendment by filing a notice of withdrawal of his unexhausted claims.
             Petitioner’s notice should identify the grounds on which he seeks to proceed.

         (2) Request for Rhines Stay. Petitioner may file a request for a stay pursuant to Rhines v.
             Weber, 544 U.S. 269 (2005). If Petitioner elects this option, he must make the requisite
             showing of good cause for his failure to exhaust his unexhausted claims in state court
             prior to filing his Petition. He also must demonstrate to the Court’s satisfaction that his
             unexhausted claims are not plainly meritless—for example, by citing the Supreme Court
             authority upon which he is relying in support of that claim. Finally, he must demonstrate


CV-90 (03/15)                           Civil Minutes – General                            Page 3 of 4
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-04531-RSWL-MAA                                           Date: June 24, 2021
Title:      James Smith v. Ron Broomfield, Warden

            to the Court’s satisfaction that he has not engaged in abusive litigation tactics or
            intentional delay. See Rhines, 544 U.S. at 277–78.

         (3) Request for Kelly Stay. Petitioner may file a request for a stay pursuant to Kelly v. Small,
             315 F.3d 1063 (9th Cir. 2003). Following the Kelly procedure, Petitioner would dismiss
             his unexhausted claims, but the Court would be empowered to stay his remaining fully
             exhausted claims while he returned to the California courts to exhaust his dismissed
             claims. See Kelly, 315 F.3d at 1070–71. The Kelly procedure, however, carries the
             risk that a newly exhausted claim will be time-barred by the time a petitioner
             returns to federal court. See King v. Ryan, 564 F.3d 1133, 1040–41 (9th Cir. 2009). If
             a newly exhausted claim is time-barred, it can be appended to the Petition only if it shares
             a “common core of operative facts” with the claims in the Petition. See Mayle v. Felix,
             545 U.S. 644, 659 (2005).

         (4) Response to Order to Show Cause. If Petitioner contends that he has exhausted his state-
             court remedies, he may explain this clearly in a written response to this Order to Show
             Cause. Petitioner should attach to his response copies of any documents establishing that
             the claims are exhausted, including a complete copy of his petition in the California
             Supreme Court and any decision by the California Supreme Court. (Petitioner also may
             indicate that, in the event the Court still finds that the claims are unexhausted, he selects
             one of the options discussed above.)

        Petitioner is expressly cautioned that failure to respond to this Order by July 26, 2021
will result in a recommendation that the Petition be dismissed without prejudice for failure to
exhaust claims in state court pursuant to 28 U.S.C. § 2254(b)(1)(A), and for failure to
prosecute and failure to comply with a court order pursuant to Federal Rule of Civil
Procedure 41(b).

It is so ordered.




CV-90 (03/15)                            Civil Minutes – General                            Page 4 of 4
